Case 20-13481-JDW      Doc 26    Filed 05/07/21 Entered 05/07/21 12:16:10         Desc Main
                                Document      Page 1 of 2

____________________________________________________________________________
                                                SO ORDERED,




                                                Judge Jason D. Woodard
                                                United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________



              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                         CHAPTER 13 CASE NO.:

ORLANDO WILLIAMS                                          20-13481-JDW

                    AGREED ORDER OVERRULING IN PART
                     OBJECTION TO CONFIRMATION OF
                SECOND AMENDED CHAPTER 13 PLAN (DKT. #22)

       THIS CAUSE came before the Court on the Objection to Confirmation of

Second Amended Chapter 13 Plan (Dkt. #17) (Dkt. #22) (the “Objection”) filed by

Locke D. Barkley, Chapter 13 Trustee (the “Trustee”), and the Court having been

advised that the parties have reached an agreement with respect to the Objection

and that they desire to memorialize their agreement in this Agreed Order, the

Court finds that the agreement of the parties is appropriate and should be set forth

herein. The Court does hereby order and adjudicate as follows:

       1.     The Objection shall be and is hereby overruled in part.

       2.     Section 4.4 of the Second Amended Chapter 13 Plan (Dkt. #17) (the

“Plan”) shall be and is hereby amended to provide for the payment of the priority
Case 20-13481-JDW     Doc 26    Filed 05/07/21 Entered 05/07/21 12:16:10             Desc Main
                               Document      Page 2 of 2



portion of the Proof of Claim filed by the Internal Revenue Service (Clm. #15-1) in

the amount of $1,569.19.

      3.     Within fourteen (14) days of entry of this Agreed Order, the Debtor

shall file an amended Schedule J to show the correct number of dependents and to

reflect the Debtor’s current expenses.

      4.     Failure to comply with the terms of this Agreed Order may result in

the dismissal of this case without further notice or hearing.

                                 ##END OF ORDER##


AGREED & APPROVED:

/s/ Melanie T. Vardaman
MELANIE T. VARDAMAN – (MSB# 100392)
ATTORNEY FOR TRUSTEE

/s/ Robert H. Lomenick, Jr.
ROBERT H. LOMENICK, JR.
ATTORNEY FOR DEBTOR




                                                            Prepared by:
                                                            Melanie T. Vardaman, Esq.
                                                            Attorney for Trustee
                                                            6360 I-55 North, Suite 140
                                                            Jackson, Miss. 39211
                                                            (601) 355-6661
                                                            ssmith@barkley13.com
                                                            MSB No. 100392
